DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 recites the limitation "the coloring agent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 26 should depend from claim 25 to provide proper antecedent basis.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 7, 8, 10, 12, 13, 16, 22, 23, 25, 27, and 28 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. No. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) and in further view of Nesbitt (US Pat. No. 6,431,999 B1). 
Regarding claim 1 (and method claim 16), Bennett discloses a golf training ball (sole figure), comprising: a spherical core formed of a first material (sole figure; noting a metal core); and an outer durable coating of a second material surrounding the spherical core (sole figure, outer cover and col. 4, line 11, noting a thermoplastic ionomer resin), an outer surface of the outer durable coating being a substantially smooth surface (col. 3, lines 57-59).  It is noted that Bennett does not specifically disclose wherein an outer diameter of the ball is in a range of 22 mm to 41 mm, and a weight of the ball is in a range of 15 g and 44 g.  However, Bennett discloses a ball that would inherently have some outer diameter and weight (sole figure).  In addition, Sajima discloses a similar golf ball with an outer diameter of the ball is in a range of 22 mm to 41 mm (par. [0025]; noting 40 to 45 mm makes obvious the claimed range), and a weight of the ball is in a range of 15 g and 44 g (par. [0025]; noting 40 to 50 g makes obvious the claimed range).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Bennett to make the ball have an outer diameter of the ball is in a range of 22 mm to 41 mm, and a weight of the ball is in a range of 15 g and 44 g as taught by Sajima because doing so would be a simple substitution of one element (using a golf ball size of 40 mm, and a golf ball weight of 40 g) for another (a golf ball with some inherent size and weight) to obtain predictable results (using a golf ball size of 40 mm, and a golf ball weight of 40 g; the values known in the art to work for golf balls).  Finally, it is noted that the combined Bennett and Sajima do not specifically disclose that the first material comprising a mixture of a solid material and a binding material used to bind the mixture; the solid material comprising a dense powder comprising at least one of a stainless steel powder, a mesh stainless steel powder, another metal material, and one or more stone derivatives; the binding material comprising at least one of a urethane, a polyurethane, an adhesive and another composite or matrix material.  However, Nesbitt discloses a golf ball wherein the first material comprising a mixture of a solid material and a binding material used to bind the mixture (col. 15, lines 60-65); the solid material comprising a dense powder (col. 14, lines 9-19 and col. 23, lines 49-58) comprising at least one of a stainless steel powder, a mesh stainless steel powder, another metal material, and one or more stone derivatives (col. 23, lines 49-58; noting “stainless steel powder”); the binding material comprising at least one of a urethane, a polyurethane, an adhesive and another composite or matrix material (col. 15, lines 60-65; disclosing a “thermoset or thermoplastic material” as the binder, and col. 16, line 61 to col. 17, line 9; listing both thermoset polyurethane and thermoplastic polyurethane). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett and Sajima to make the first material comprising a mixture of a solid material and a binding material used to bind the mixture; the solid material comprising a dense powder comprising at least one of a stainless steel powder, a mesh stainless steel powder, another metal material, and one or more stone derivatives; the binding material comprising at least one of a urethane, a polyurethane, an adhesive and another composite or matrix material as taught by Nesbitt because doing so would be a simple substitution of one element (a metal powder combined with a binder at the core center) for another (a metal used at the core center) to obtain predictable results (the continued ability to use metal at the core center, the metal in the form of metal powder combined with a binder).
Regarding claims 7 and 22, it is noted that the combined Bennett, Sajima, and Nesbitt do disclose that components of the mixture being in a range of 87% or less stainless steel and 13% or less urethane.  However, Nesbitt makes obvious the use of polyurethane (aka urethane) as a binder (col. 15, lines 60-65), a metal powder of stainless steel (col. 23, lines 49-58); and the ability to combine the stainless steel powder and polyurethane in prescribed ratios (col. 24, lines 40-44).  In addition, regarding using a range of 87% or less for steel, and 13% or less for polyurethane, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see also applicant’s spec, par. [0038], giving no criticality to this range).  In addition, to support the Examiner’s assertion that percentage of both materials in the core center is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Nesbitt which states that the percentage of the ingredients is a result-effective variable used to optimize core MOI (col. 23, lines 1-6 and col. 9, lines 24-31), and core weight and density/specific gravity (col. 24, lines 45-59 and col. 10, lines 40-64).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact percentage of powdered stainless steel to polyurethane binder could be found through routine experimentation in order to optimize the center core MOI, density, and overall weight.
Regarding claims 8 and 23, it is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that components of the mixture being in a range of 83% or less polyurethane and 17% or less stainless steel. However, Nesbitt makes obvious the use of polyurethane (aka urethane) as a binder (col. 15, lines 60-65), a metal powder of stainless steel (col. 23, lines 49-58); and the ability to combine the stainless steel powder and polyurethane in ratios (col. 24, lines 40-44).  In addition, regarding using a range of 83% or less for polyurethane, and 17% or less for stainless steel, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (see also applicant’s spec, par. [0038], giving no criticality to this range).  In addition, to support the Examiner’s assertion that percentage of both materials in the core center is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Nesbitt which states that the percentage of the ingredients is a result-effective variable used to optimize core MOI (col. 23, lines 1-6 and col. 9, lines 24-31), and core weight and density/specific gravity (col. 24, lines 45-59 and col. 10, lines 40-64).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact percentages of powdered stainless steel to polyurethane binder could be found through routine experimentation in order to optimize the center core MOI, density, and overall weight.
Regarding claims 10 and 25, the combined Bennett, Sajima, and Nesbitt disclose that the second material comprising a coloring agent (Sajima: pars. [0043]-[0044]).
Regarding claims 12 and 27, the combined Bennett, Sajima, and Nesbitt disclose at least one separate layer between the spherical core and the outer durable coating (Bennett: sole figure, noting the inner cover layer).
Regarding claims 13 and 28, the combined Bennett, Sajima, and Nesbitt disclose that the first material comprising a mixture of a solid material and a binding material used to bind the mixture (Nesbitt: col. 15, lines 60-65), and the at least one separate layer being formed of a polyurethane (Nesbitt: col. 24, lines 39-45; noting a polyurethane outer cover). 

  
Claims 6 and 21 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. NO. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) in view of Nesbitt (US Pat. No. 6,431,999 B1) and in further view of Rajagopalan et al. herein “Rajagopalan”; US Pub. No. 2004/0225100 A1). 
Regarding claims 6 and 21, the combined Bennett, Sajima, and Nesbitt disclose that the mixture comprising 320 mesh stainless steel powder (Nesbitt: col. 23, lines 12-22; noting “less than about 325” makes obvious the claimed value) and urethane (Nesbitt: col. 16, line 61 to col. 17, line 9; noting polyurethane).  In is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that the urethane has a Shore D of 60.  However, Nesbitt discloses a polyurethane that would inherently have some Shore D (col. 16, line 61 to col. 17, line 9).  In addition, Rajagopalan discloses the use of polyurethanes in golf balls, the polyurethanes having a Shore D hardness of 30 to 70 Shore D (par. [0014]; making obvious applicant’s claimed value).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett, Sajima, and Nesbitt to make the polyurethane have a Shore D of 60 as taught by Rajagopalan because doing so would be a simple substitution of one element (a polyurethane having hardness of 30 to 70 Shore D) for another (a polyurethane binder using the core, the polyurethane having some inherent hardness) to obtain predictable results (the continued ability to use a polyurethane binder in the core, the polyurethane having hardness of 30 to 70 Shore D).

Claims 9, 11, 24, and 26 are rejected under 35 U.S.C. 103 as unpatentable over Bennett (US Pat. NO. 6,110,058) in view of Sajima et al. (herein “Sajima”; US Pub. No. 2004/0204267 A1) in view of Nesbitt (US Pat. No. 6,431,999 B1) and in further view of Tutmark et al. (herein “Tutmark”: US Pub. No. 2014/0256468 A1). 
Regarding claims 9 and 24, it is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that the second material comprising at least one of a clear polyurethane and plastic. However, Bennett discloses an outer cover made of a thermoplastic resin (col. 4, line 11; noting ionomer resin).  In addition, Tutmark discloses a similar golf ball with a cover wherein the cover can be made from a clear polyurethane (pars. [0053] and [0056]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett, Sajima, and Nesbitt to make the second material comprising at least one of a clear polyurethane and plastic as taught by Tutmark because doing so would be a simple substitution of one element (a clear polyurethane cover) for another (an ionomer resin cover) to obtain predictable results (the continued ability to use a known cover material in the form of polyurethane, the polyurethane being clear).
Regarding claims 11 and 26, it is noted that the combined Bennett, Sajima, and Nesbitt do not specifically disclose that the coloring agent comprising at least one of a polyurethane paint and a urethane dye.  However, Sajima discloses the ability to color the cover (pars. [0043]-[0044]).  In addition, Tutmark discloses a similar golf ball wherein the coloring agent can be a urethane dye (pars. [0053] and [0055]; noting it is a dye that colors polyurethane and thus a “urethane dye”).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the combined Bennett, Sajima, and Nesbitt to make the coloring agent comprising at least one of a polyurethane paint and a urethane dye as taught by Tutmark because doing so would be a simple substitution of one element (a color agent in the form of a dye to color a polyurethane cover) for another (a color agent used to color the cover) to obtain predictable results (the continued ability to use a coloring agent in the cover, the coloring agent being a dye and the cover being a polyurethane).
Response to Arguments
Applicant's arguments filed 10/24/22 have been fully considered but they are not persuasive. 
To be clear, and for the record, applicant has essentially taken previously dependent claims 2-5 and placed them into claim 1.  Applicant has also placed those limitations into method claim 16 and added new claims 21-28.
Applicant argues (see Remarks, received 10/24/22, page 6; emphasis added):
The pending claims are directed to a golf training ball that is specifically smaller in
diameter than a standard golf ball, thus focusing the user’s “look” at the training ball. Although smaller in diameter, the claimed training ball has a similar weight to a standard golf ball so as to have the same “feel” at impact with a putter during training. In order to obtain the added weight in a smaller diameter structure, the solid material(s) listed previously in dependent claims and now amended into claim 1 are mixed in a binding material. None of these materials would be found in a standard (or conventional) golf ball such as that shown in several of the references. Nobody is putting metal materials or stone derivatives in the reactive core of a conventional golf ball.

In fact, this statement is completely erroneous (by applicant’s own admission).  Nesbitt, col. 23, lines 7-30 unequivocally discloses the use of “metal particles or flakes” in the “spherical center” (see Remarks, received 10/24/22, page 7-8, applicant arguing that Nesbitt discloses a “compliant conventional golf ball” and thus cannot be combined with the non-conventional Bennett). 
Moving on, Bennet disclose that the cover can be smooth (col. 3, lines 57-59).
Applicant then goes on to argue that Bennett (i.e. a “non-conventional ball”) and Sajima (i.e. a “conventional ball”) cannot be combined as prior art.  The argument is not compelling.  Bennett discloses that the object of the invention is to make a golf ball primarily for “putting”; the ball having the following characteristics over a ”conventional ball”: 1) a heavier center, and 2) no dimples (col. 2, lines 28-65).  As such, other than the above identified characteristics, it would have been obvious to use parameters from a conventional ball to complete Bennett’s non-conventional ball.  Sajima discloses these other parameters of a conventional ball.
Applicant goes on to essentially argue that the tertiary reference Nesbitt is also a “conventional ball” and also cannot be combined with Bennett.  Again, the argument is not compelling based on the above discussion with regards to Sajima.  However, assuming arguendo that the above argument by the Examiner is incorrect, all the references are directed toward a golf ball; conventional or not.  It would be obvious to use disclosures from each of the references based merely on that shared fact.
  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
11/1/22/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711